Citation Nr: 0706958	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial increased rating for hearing 
loss in the right ear, currently evaluated as noncompensable.  

2.  Entitlement to an initial increased rating for kidney 
stones with hematuria, currently evaluated as noncompensable.  

3.  Entitlement to service connection for acne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1974 to 
December 1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A September 
1998 rating decision denied service connection for hearing 
loss and acne.  The May 2002 rating decision readjudicated 
the issues de novo, following the enactment of the Veterans 
Claims Assistance Act of 2000.  Thus the veteran's service 
connection claim for acne is treated on a direct basis and 
thus there is no need to reopen the claim.  

It appears that in April 2002 an increased rating claim was 
received for a back disorder and the Board hereby refers this 
matter to the RO for appropriate action.  

In January 2007 the veteran testified at a videoconference 
Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran during his January 2007 Board hearing, testified 
that he had an audiological evaluation within the last 1 to 2 
months.  This examination needs to be obtained and associated 
with the claims folder.  His service medical records indicate 
treatment for acne, to include entries dated in September 
1976, December 1978, and February 1979.  VA medical records 
from the 2000s reflect acne treatment, including excision 
procedures in June 2004.  In June 2002 a letter was received 
from a staff physician at Lackland Air Force Base noting the 
veteran's acne history during service, current residual 
cosmetic defects and intermittent outbreaks.  Hence, a VA 
examination is warranted to determine the nature and etiology 
of the veteran's acne.  

Lastly, in an October 2006 statement, the veteran indicated 
that his service-connected kidney stones with hematuria have 
increased in severity.  The veteran's last VA examination was 
in April 2005.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Accordingly, the case must be returned to the 
RO for such an examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to clarify 
where he underwent his most recent 
audiological evaluation.  If necessary, 
any authorization forms should be signed 
by the veteran.  Afterwards the 
audiological evaluation should be 
associated with the claims folder.  

2.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his acne.  It 
is imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
After reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the veteran's current acne or residuals of 
acne are related to service.  A detailed 
rationale for all opinions expressed 
should be furnished.

3.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected kidney stones and 
hematuria.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for evaluation of the 
ulcer disability under 38 C.F.R. § 4.115b, 
Code 7508.  The examiner should 
specifically comment on the frequency of 
any colic attacks, infections, need for 
catheter drainage, recurrent kidney stones 
requiring diet and drug therapy and 
procedures 2 or more times per year, and 
on any other impairment of kidney 
function.  

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



